Name: 87/490/Euratom, ECSC, EEC: Decision of the Representatives of the Governments of the Member States of the European Communities, of 22 September 1987, appointing a Member of the Commission of the European Communities
 Type: Decision
 Subject Matter: EU institutions and European civil service
 Date Published: 1987-10-02

 Avis juridique important|41987D049087/490/Euratom, ECSC, EEC: Decision of the Representatives of the Governments of the Member States of the European Communities, of 22 September 1987, appointing a Member of the Commission of the European Communities Official Journal L 279 , 02/10/1987 P. 0026 - 0026***** // // OF THE REPRESENTATIVES OF THE GOVERNMENTS OF THE MEMBER STATES OF THE EUROPEAN COMMUNITIES of 22 September 1987 appointing a Member of the Commission of the European Communities (87/490/Euratom, ECSC, EEC) THE REPRESENTATIVES OF THE GOVERNMENTS OF THE MEMBER STATES OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing a Single Council and a Single Commission of the European Communities, and in particular Article 11 and the second subparagraph of Article 12 thereof, Whereas Mr Alois Pfeiffer, who died on 1 August 1987, was appointed Member of the Commission by Decision of the Representatives of the Governments of the Member States of 4 December 1984 for the period 6 January 1985 to 5 January 1989 (1); Whereas it is appropriate that a successor be appointed for the remainder of Mr Pfeiffer's term of office, HAVE DECIDED AS FOLLOWS: Sole Article Mr Peter M. Schmidhuber is hereby appointed Member of the Commission of the European Communities until 5 January 1989 inclusive. Done at Brussels, 22 September 1987. The President J.E. LARSEN (1) OJ No L 341, 29. 12. 1984, p. 86.